Per Curiam.

A Referee has found that respondent had deposited escrow funds in his personal account and commingled such moneys with his own. Those funds were thereafter levied upon in connection with a judgment obtained against respondent. The client was ultimately reimbursed after complaint was made to the Bar Association. Moreover, it has been found that respondent issued approximately 160 checks over a period of 18 months, from a number of bank accounts, which were returned because of insufficient funds. We have condemned such practice as unprofessional conduct. (Matter of Healy, 11 A D 2d 4; Matter of Portnick, 5 A D 2d 16; Matter of Schner, 5 A D 2d 599.) In addition, respondent has been found guilty of neglecting clients’ causes and either ignoring requests for information about such causes or misrepresenting their status to his clients. Finally, respondent failed to comply with the Special Rules Regulating the Conduct of Attorneys in that he failed to file statements of retainer. Characteristically, even in this disciplinary proceeding, respondent has manifested an unprofessional laxity by failing to file answers to the petition and supplemental petitions; and he did not submit any papers in opposition to the motion to confirm the Referee’s report. Such inaction may be construed as ‘1 indifference to the consequences of an adverse determination ” (Matter of Schner, supra, p. 600).
The record amply sustains the findings of the Referee. Respondent’s conduct has demonstrated that he should no longer be permitted to remain a member of an honorable profession. Under the circumstances, the respondent should be disbarred.
Rabin, J. P., Valente, Stevens, Eager and Steuer, JJ., concur.
Respondent disbarred.